Case 2:19-cr-00149-JDL Document 152 Filed 11/10/20 Page 1 of 1                    PageID #: 768


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )      No. 2:19-cr-00149-JDL-3
                                                     )
NATHANIEL RIVERA,                                    )
                                                     )
                              Defendant              )


                    ORDER OF DETENTION PENDING SENTENCING

       This matter came before me this date on the government’s Motion to Revoke Bail (ECF

No. 142) and the defendant’s subsequent Motion to Surrender Bail (ECF No. 150).                The

government did not object to the defendant’s motion to surrender and, as a result, withdrew its

motion to revoke.     Accordingly, I GRANT the defendant’s motion to surrender, deem the

government’s motion to revoke WITHDRAWN, and ORDER that the defendant be detained

pending sentencing.

       The defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons serving sentences or being held in custody pending appeal. The defendant shall be

afforded a reasonable opportunity for private consultation with defense counsel. On order of a

court of the United States or on request of an attorney for the government, the person in charge of

the corrections facility shall deliver the defendant to the United States Marshal for the purposes

of an appearance in connection with a court proceeding.

       Dated this 10th day of November, 2020.
                                                     /s/ John H. Rich III
                                                     United States Magistrate Judge
